                  Case 3:20-cv-00686-JSC Document 1 Filed 01/30/20 Page 1 of 4



 1   ARTHUR J. CASEY [State Bar No. 123273]
     acasey@caseylawsj.com
 2   DONALD P. GAGLIARDI [State Bar No. 138979]
     dgagliardi@caseylawsj.com
 3   ELISABETH A. HANSEN [State Bar No. 183816]
     ehansen@caseylawsj.com
 4   CASEY LAW GROUP
     16450 Los Gatos Boulevard, Suite 110
 5   Los Gatos, California 95032
     Telephone: (408) 660-3102
 6   Facsimile: (408) 660-3105

 7   Attorneys for Defendant
     COSTCO WHOLESALE CORPORATION
 8

 9                                      UNITED STATES DISTRICT COURT

10                                     NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN FRANCISCO DIVISION

12

13   MICHELLE C. GOLDMAN and MILTON                         Case No.
     GOLDMAN,
14                                                          [San Mateo County Superior Court
                         Plaintiffs,                        Case No. 19-CIV-06081]
15
            vs.                                             NOTICE OF REMOVAL BY DEFENDANT
16                                                          COSTCO WHOLESALE CORPORATION
     COSTCO WHOLESALE CORPORATION, and
17   DOES 1 to 100,                                         [Diversity of Citizenship,
                                                            28 U.S.C. §§ 1332, 1441 & 1446]
18                       Defendants.

19

20          TO THE CLERK OF THE ABOVE-NAMED FEDERAL DISTRICT COURT:

21          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441 & 1446, defendant Costco

22   Wholesale Corporation, by and through its undersigned counsel, hereby removes Case No. 19-CIV-

23   06081, pending in the Superior Court of California for the County of San Mateo, to the United States

24   District Court for the Northern District of California, San Francisco Division.

25          Removal is based on complete diversity of citizenship, because diversity of citizenship exists

26   between plaintiffs Michelle C. Goldman and Milton Goldman (collectively, “Plaintiffs”), and the lone

27   named defendant, Costco Wholesale Corporation, and the amount in controversy exceeds the

28   jurisdictional minimum. See, 28 U.S.C. § 1332.

                                              1
     NOTICE OF REMOVAL BY DEFENDANT COSTCO WHOLESALE CORPORATION                       Case No.
               Case 3:20-cv-00686-JSC Document 1 Filed 01/30/20 Page 2 of 4



 1                                              I. BACKGROUND.

 2          On October 15, 2019, this civil action was commenced in the Superior Court of the State of

 3   California in and for the County of San Mateo, Michelle C. Goldman and Milton Goldman v. Costco

 4   Wholesale Membership, Inc. and Does Nos. 1 to 100, Case No. 19-CIV-06081.

 5          On January 8, 2020, defendant Costco Wholesale Corporation was served, through its agent for

 6   service in California, CT Corporation, with the Summons and the Complaint.

 7          Plaintiffs allege in their California Judicial Council form Complaint that Costco Wholesale

 8   Corporation is liable for negligence as the owner of the Costco retail warehouse located at 1001 Metro

 9   Center Blvd. in Foster City, California, in which an unnamed Costco Wholesale Corporation employee

10   collecting flatbed shopping carts pushed a cart into plaintiff Michelle C. Goldman. The flatbed cart

11   allegedly “hit Ms. Goldman’s legs near her knees which caused her to fall onto the flatbed cart, suffering

12   bodily injuries. Complaint, Prem. L-1. Costco Wholesale Corporation was allegedly negligent in the

13   hiring, training and supervising of the employee. Id., Prem. L-5(b). Ms. Goldman seeks damages for

14   hospital and medical expenses and general damages, as well as loss of consortium. Id., ¶ 11. Her

15   husband, Milton Goldman, also seeks damages for loss of consortium. Id., GN-1.

16          In accordance with 28 U.S.C. § 1446(a), a copy of all process, pleadings and orders received by

17   Defendants, including the Summons and Complaint, are attached hereto and incorporated herein by

18   reference as Exhibit A.

19                          II. THIS NOTICE OF REMOVAL IS TIMELY FILED.

20          The removal of this civil action to this Court is timely under 28 U.S.C. § 1446(b) because this

21   Notice of Removal is filed within thirty (30) days after January 8, 2020, which is the date defendant

22   Costco Wholesale Corporation, through its agent for service of process, first received the Summons and

23   Complaint in this action.

24          The United States District Court for the Northern District of California, San Francisco Division,

25   is the proper place to file this Notice of Removal under 28 U.S.C. § 1441(a) because it is the federal

26   district court that embraces the place where the original state court action was filed and is pending.

27   ///

28   ///

                                              2
     NOTICE OF REMOVAL BY DEFENDANT COSTCO WHOLESALE CORPORATION                          Case No.
                Case 3:20-cv-00686-JSC Document 1 Filed 01/30/20 Page 3 of 4



 1               III. THIS COURT HAS DIVERSITY OF CITIZENSHIP JURISDICTION.

 2          Plaintiffs and lone named defendant Costco Wholesale Corporation are citizens of different

 3   states. On information and belief, Michelle C. Goldman and Milton Goldman are a married couple

 4   residing together in or near San Mateo County, California. Costco Wholesale Corporation is a

 5   corporation formed under the laws of State of Washington with its principal place of business in

 6   Issaquah, Washington.

 7          On information and belief, Plaintiffs’ claim for damages in unspecified amounts exceeds the

 8   jurisdictional minimum of seventy-five thousand dollars ($75,000) for diversity jurisdiction in federal

 9   court. Although the Complaint does not specify the amount of damages sought, counsel for Costco

10   Wholesale Corporation has received a settlement demand well in excess of $75,000.

11          Therefore, federal diversity of citizenship jurisdiction exists over this action pursuant to 28

12   U.S.C. §§ 1332.

13                   IV. ALL NAMED DEFENDANTS CONSENT TO THE REMOVAL.

14          This Notice of Removal is filed on behalf of named defendant Costco Wholesale Corporation.

15   There are no other named defendants, only Doe defendants. Therefore, by definition, all named

16   defendants have consented to the removal of this action.

17                             V. NOTICE OF REMOVAL TO PLAINTIFF AND

18                            THE SAN MATEO COUNTY SUPERIOR COURT.

19          Concurrently with this Notice of Removal, Defendant Costco Wholesale Corporation will file a

20   Notice to Plaintiff of Removal of Action to Federal Court, along with a copy of this Notice of Removal

21   with the Superior Court of the State of California in and for the County of San Mateo, and in accordance

22   with 28 U.S.C. §§ 14446(d), defendant Costco Wholesale Corporation will serve a copy thereof upon

23   counsel for Plaintiffs. A copy of the prepared Notice to Plaintiffs of Removal of Action to Federal

24   Court is attached hereto and incorporated herein by reference as Exhibit B.

25          If any question arises as to the propriety of the removal of this action, counsel for defendant

26   Costco Wholesale Corporation respectfully requests the opportunity to present a brief and oral argument

27   in support of the position that this case is removable.

28

                                              3
     NOTICE OF REMOVAL BY DEFENDANT COSTCO WHOLESALE CORPORATION                          Case No.
                Case 3:20-cv-00686-JSC Document 1 Filed 01/30/20 Page 4 of 4



 1                                              VI. CONCLUSION.

 2          For the foregoing reasons, defendant Costco Wholesale Corporation respectfully requests that

 3   this civil action be, and is hereby, removed to the United States District Court for the Northern District

 4   of California, San Francisco Division, that said federal district court assume jurisdiction of this civil

 5   action, and that this Court enter such further orders as may be necessary to accomplish the requested

 6   removal and to promote the ends of justice.

 7   Dated: January 30, 2020                        CASEY LAW GROUP
 8

 9
                                                     By:        /s/ Donald P. Gagliardi
10                                                           DONALD P. GAGLIARDI
                                                     Attorneys for Defendant
11                                                   COSTCO WHOLESALE CORPORATION
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
     NOTICE OF REMOVAL BY DEFENDANT COSTCO WHOLESALE CORPORATION                           Case No.
